Exhibit 10(l)



FORM OF

FPL GROUP, INC.



AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN

SHAREHOLDER VALUE AWARD



AGREEMENT



AGREEMENT dated as of , between FPL Group, Inc. (hereinafter called the
"Company"), and (hereinafter called the "Participant").

1.  Grant of Shareholder Value Award - The Company hereby grants to the
Participant a Shareholder Value Award, which shall confer upon the Participant
the rights set forth below to receive shares of Common Stock ("Shareholder Value
Shares"). These Shareholder Value Shares shall be credited to the Shareholder
Value Share Account maintained on behalf of the Participant under the Company's
Amended and Restated Long-Term Incentive Plan of, as amended from time to time
(the "Plan"). This Shareholder Value Award shall be deemed to have been granted
on and shall have a term ending on (such period hereinafter referred to as the
"Performance Period").

2.  Rights to Payment of Shareholder Value Award - Payment of this Shareholder
Value Award shall be conditioned upon achievement of the net income goals
established by the Company for the Participant in connection with the Annual
Incentive Awards for each of the three calendar years of the Performance Period
(the "Net Income Goals"). Subject to the provisions of the Plan and the
achievement of the Net Income Goals, the Participant shall have the right to
payment of an amount of shares of Common Stock, which may not exceed 160% of the
target Shareholder Value Award. The Shareholder Value Award Pool is equal to the
sum of (A) all target Shareholder Value Awards for eligible executive
participants and (B) the product of (i) the Sharing Percentage and (ii) the
product of (a) the difference between the three-year average annual total
shareholder return ("TSR") of the Company Common Stock and the median TSR of the
Peer Group for the three-year period, and (b) the market capitalization of the
Company at the beginning of the Performance Period. The Sharing Percentage is .4
percent if the TSR of the Common Stock is at or above the TSR for the median of
the Peer Group and is .8 percent if the TSR of the Common Stock is below the TSR
for the median of the Peer Group. The Individual Award Allocation Percentage is
the percentage derived by dividing the value of the Participant's Shareholder
Value Award at the time of grant by the sum of the values of Shareholder Value
Awards of all executive participants in the Plan for the Performance Period.
Total shareholder return or TSR means the stock price appreciation or
depreciation plus reinvested dividends on Common Stock for the three calendar
years of the Performance Period. The Peer Group is the utility companies
comprising the Dow Jones & Company, Inc. Electric Utility Standard & Poor's
Electric Utility Companies Index operating primarily within the United States
which are publicly traded on a nationally recognized United States exchange as
of the final day of the Performance Period. The maximum number of shares of
Common Stock which a Participant may receive in any year from this Shareholder
Value Award and all other stock-based awards which are also subject to
performance criteria is 100,000 shares. The Compensation Committee of the Board
or such other Board committee designated to administer the Plan (the
"Committee") has the discretion to reduce the payout, but not to increase it.

3.  Payment of Shareholder Value Award - Payments made hereunder shall be made
in such form as the Committee may determine, including in cash, in shares of
Common Stock, or a combination of both. If payment of all or any portion of this
Shareholder Value Award is to be made in the form of cash, the amount of such
payment shall be determined by multiplying the number of shares of Common Stock
determined under Section 2 hereof by the fair market value of a share of Common
Stock as of the close of business on the date of determination. For the purpose
of this Agreement, the date of determination shall be the date as of which the
Participant's right to a payment under this Shareholder Value Award is
determined by the Committee.

Payment of amounts due shall be made as soon as administratively practicable
following the end of the Performance Period and the Committee's determination of
the Participant's right to payment.

4.  Termination of Employment - In the event the Participant terminates his
employment with the Company during the Performance Period, his right to a
payment of the Shareholder Value Award will be determined as follows:

 a. If his termination of employment is due to resignation, discharge, or early
    retirement at the Participant's request, all rights to a payment under this
    Shareholder Value Award shall be forfeited.
 b. If his termination of employment is due to retirement on or after his normal
    retirement age (as defined under the provisions of the FPL Group Employee
    Pension Plan), early retirement at the Company's request, or total and
    permanent disability, he shall be entitled to the amount of shares of Common
    Stock described in Section 2 hereof prorated for the period of service
    during the Performance Period, such proration to be based solely on the
    number of full years of service completed during the Performance Period.
    Payment of this Shareholder Value Award shall be made at the time and manner
    specified in Section 3 hereof.



If the Participant's employment is terminated during the Performance Period for
any reason other than as set forth in paragraphs (a) and (b) above, or if an
ambiguity exists as to the interpretation of those paragraphs, the Committee
shall have the right to determine whether the Participant's right to this
Shareholder Value Award shall be forfeited or whether the Participant shall be
entitled to a pro rata payment based upon full years of service completed during
the Performance Period.

5.  Adjustments - In the event of any change in the outstanding shares of Common
Stock by reason of any stock dividend or split, recapitalization,
reclassification, merger, consolidation, combination or exchange of shares or
similar corporate change, then the number and price of Shareholder Value Shares
then held in the Participant's Shareholder Value Share Account and the number of
shares of Common Stock that may be granted under the Plan to the Participant
shall be adjusted proportionately. No adjustment will be made in connection with
the payment by the Company of any cash dividend on its Common Stock or in
connection with the issuance by the Company of any warrants, rights, or options
to acquire additional shares of Common Stock or of securities convertible into
Common Stock.

6.  No Rights of Stock Ownership - This grant of Shareholder Value Shares will
not entitle the Participant to any interest in or to any dividend, voting, or
other rights normally attributable to Common Stock ownership.

7.  Tax Withholding - The Company, or any Subsidiary as appropriate, is
authorized to withhold from any payment relating to this Shareholder Value
Award, including a distribution of shares of Common Stock, or any payroll or
other payment due to the Participant, amounts of withholding and any other taxes
due with respect thereto, and to take any other action as the Company may deem
necessary or advisable to enable the Company and the Participant to satisfy
obligations for the payment of withholding taxes and other tax liabilities
relating to this Shareholder Value Award.

8.  Nonassignability - The Participant's rights and interest in this Shareholder
Value Award may not be assigned, pledged, or transferred except, in the event of
death, to a designated beneficiary or by will or by the laws of descent and
distribution.

9.  Effect Upon Employment - This Agreement is not to be construed as giving any
right to the Participant for continuous employment by the Company or a
Subsidiary. The Company and its Subsidiaries retain the right to terminate an
employee at will and with or without cause at any time.

10.  Protective Covenants - In consideration of this Award granted under this
Agreement, the Participant covenants and agrees as follows: (the "Protective
Covenants"):

 a. During Participant's employment with the Company, and for a two-year period
    following the termination of the Participant's employment with the Company,
    Participant agrees not to compete or attempt to compete for, or act as a
    broker or otherwise participate in, any projects in which the Company has at
    any time done any work or undertaken any development efforts. Furthermore,
    during the Participant's employment with the Company, Participant shall not
    directly or indirectly solicit any of the Company's customers, vendors,
    contractors, agents, or any other parties with which the Company has an
    existing or prospective business relationship, for the benefit of
    Participant or for the benefit of any third party, nor shall the Participant
    accept consideration or negotiate or enter into agreements with such parties
    for the benefit of Participant or any third party.
 b. During the Participant's employment with the Company and for a two-year
    period following the termination of the Participant's employment with the
    Company, the Participant shall not, directly or indirectly, on behalf of the
    Participant or for any other business, person or entity, entice, induce or
    solicit or attempt to entice, induce or solicit any employee of the Company
    to leave the Company's employ or to hire or to cause any employee of the
    Company to become employed for any reason whatsoever.
 c. Participant shall not, at any time in the future and in any way, disparage
    the Company or its current or former officers, directors, and employees,
    orally or in writing, or make any statements that may be derogatory or
    detrimental to the Company's good name or business reputation.
 d. Participant acknowledges that the Company would not have an adequate remedy
    at law for monetary damages if Participant breaches these Protective
    Covenants. Therefore, in addition to all remedies to which the Company may
    be entitled for a breach or threatened breach of these Protective Covenants,
    including but not limited to monetary damages, the Company will be entitled
    to specific enforcement of these Protective Covenants and to injunctive or
    other equitable relief as a remedy for a breach or threatened breach. In
    addition, upon any breach of these Protective Covenants or any separate
    Confidentiality Agreement between the Company and the Participant, all
    rights to receive payments under these awards shall be forfeited.
 e. For purposes of this Section 10, the term "Company" shall include all
    subsidiaries and affiliates of the Company, including, without limitation,
    Florida Power & Light Company and FPL Energy, LLC, and their respective
    subsidiaries and affiliates.
 f. Notwithstanding anything to the contrary contained in this Agreement, the
    terms of these Protective Covenants shall survive the termination of this
    Agreement and shall remain in effect.

11.  Successors - This Agreement shall be binding upon any successor of the
Company.

12.  Incorporation of Plan's Terms - This Agreement is made under and subject to
the provisions of the Plan, and all the provisions of the Plan are also
provisions of this Agreement (including, but not limited to the provisions of
Section 9 of the Plan pertaining to a Change in Control). If there is a
difference or conflict between the provisions of this Agreement and the Plan,
the provisions of the Plan will govern. All terms used herein are used as
defined in the Plan as it may be amended from time to time. The Company and
Committee retain all authority and powers granted by the Plan as it may be
amended from time to time not expressly limited by this Agreement.

13.  Interpretation - The Committee has the sole and absolute right to interpret
the provisions of this Agreement.



14.  Governing Law/Jurisdiction - This Agreement shall be construed and
interpreted in accordance with the laws of the State of Florida, without regard
to its conflict of laws principles. All suits, actions, and proceedings relating
to this Agreement may be brought only in the courts of the State of Florida
located in Palm Beach County or in the United States District Court for the
Southern District in West Palm Beach, Florida. The Company and Participant shall
consent to the nonexclusive personal jurisdiction of the courts described in
this section for the purpose of all suits, actions, and proceedings. The Company
and Participant each waive all objections to venue and to all claims that a
court chosen in accordance with this section is improper based on a venue or a
forum non conveniens claim.

15.  Acknowledgement - The Participant hereby agrees and acknowledges that the
provisions of any outstanding Shareholder Value Award granted to the Participant
under the Plan prior to February 11, 2002, insofar as such provisions relate to
Section 2, Rights to Payment of Shareholder Value Award, shall be deemed
amended, effective as of the date of grant of such award, to incorporate the
provisions of Section 2 of this Agreement, and to remove any provisions which
conflict with said Section 2. Further, the Participant hereby agrees and
acknowledges that the provisions of any outstanding award granted to the
Participant under the Plan prior to February 11, 2002, insofar as such
provisions relate to a Change of Control, shall be deemed amended, effective as
of the date of grant of such award, to incorporate the provisions of Section 9
of the Plan, as in effect as of February 11, 2002, and to remove any provisions
which conflict with said Section 9.

By signing this Agreement, the Participant accepts and agrees to all of the
foregoing terms and provisions and to all the terms and provisions of the Plan
incorporated herein by reference and confirms that he has received or has access
to a copy of the Plan.

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date and
year first above written.



FPL GROUP, INC.




BY:            __________________________________






ACCEPTED:  __________________________________

 